The Chancellor.
A judgment is a Hen upon all lands of which the defendant was seized or entitled to, or any estate in lands to which he was entitled at the time of the entry of the judgment, or at any time after. A remainder or reversion, if vested, can be levied upon and sold for the payment of such judgment. In this case, the right or estate of John vested in him at the death of the testator. Whether this estate was liable to be divested in case of the death of John without children, and whether such death mentioned in the will is to be referred to death before the testator or in the life of the widow, or to dying without children at any time, it will not be necessary to determine now, in the view I take of this case.
The effect of the sale by the executor for payment of debts, is fixed and settled by statute. That directs (Nix. Big. 856, § 17,) that a conveyance by executors or administrators, by order of the Orphans Court for the payment of debts, “shall vest in the purchaser or purchasers all the estate that the testator or intestate was seized of at the time of his or her death, if the order be obtained in one year thereafter; and if the said order be not obtained within that time, then the said conveyance shall vest in the purchaser or purchasers all the estate that the heirs or devisees •of the intestate or testator was seized of at the time of the making of the order of the Orphans Court.” By this statute all the estate of the testator passes to the purchaser if the order is made in one year. The title is free from all conveyances or encumbrances by his heirs or devisees.
But when the order, as in this case, is made more than a year after his death, all conveyances made or encumbrances created by the devisee or heir, will be unaffected by the sale. The Supreme Court, in Warrick v. Hunt, 6 Halst. 1, and Chancellor Isaac Williamson, in Parret v. Van Winkle, *16cited in that case, page 9, declare such to be the effect of the statute. The same view is taken by Master J. W. Scott, in his opinion in Skillman v. Van Pelt, Saxt. 511. The judgment of Bockover being a lien on the lands, was not affected by the sale, and still remains a lien, if not satisfied or outlawed. His right remained in the land, and the price bid and paid by the purchaser was the value of the land, subject to the lien of this judgment. It follows that Bockover can have no right to any part or share of the purchase money-in the defendant’s hands, as no part of his property was sold to realize it. If John Ayres had sold his share to a stranger, that stranger would have retained his interest, notwithstanding the sale to pay debts, and upon the death of the widow could have called for a partition.
The complainant having, according to this view, no interest in the surplus, it is not necessary to determine whether the interest of John was for life or in fee, or determinable upoii dying without children; or whether the conveyance to the defendant, one of the devisees, would have protected the estate from this sale as it would have been protected if conveyed to a stranger; or whether any suit in equity could be maintained for this surplus in the hands of the executor until the Orphans Court should have ordered a distribution of it as directed by the twelfth section of the act, in analogy to the ruling of the Supreme Court in The Ordinary v. Smith’s Executors, 3 Green 92.
The bill must be dismissed.